This is an action brought for the malicious prosecution of the plaintiff by the defendant. The plaintiff was indicted in Cayuga county for the crime of forgery.
The alleged forgery consisted in an asserted erasure of an indorsement of part payment made upon a bond conditioned for the payment of a sum of money. It was set forth in the indictment that Dennis, now plaintiff and then defendant, altered the bond by falsely and feloniously removing the indorsement, with intent to defraud the obligor, as well as Ryan, the present defendant, who had assumed the payment of the bond.
At the trial of this indictment it was argued, in behalf of Dennis, that there was on the face of the indictment no offence charged. The erasure of the indorsement would not constitute forgery of the bond. The judge directed the jury to find the defendant Dennis not guilty, and he was discharged *Page 402 
On the trial of the present action, it was proved by the testimony of the district attorney that Ryan came to him and made a statement of the case, whereupon he expressed the opinion that it was a forgery. The district attorney issued subpœnas for witnesses, who thereupon came before the grand jury, and an indictment was found. It is assumed that Ryan falsely and maliciously made his statement to the prosecuting officer, and persisted in it on the trial.
The defendant requested the judge to charge the jury that if the erasure or obliteration of the indorsement did not constitute a crime, the present action must fail. There was a further request to the effect that as the grand jury had found an indictment for that which was not a criminal offence, and the plaintiff having been arrested on that indictment, the defendant is not liable in this action. The judge refused to charge these propositions. On the other hand, he charged affirmatively that if Ryan went to the district attorney and made this complaint, knowing that it was false and unfounded, he was liable, even though no crime was charged, nor any criminal offence imputed by the facts stated. Due exception was taken to the charge and refusals to charge.
These rulings present the question whether an action for malicious prosecution will lie, where the defendant states facts to a district attorney which in themselves constitute no crime, and that officer upon such a statement causes an indictment to be found and prosecuted.
The real inquiry in such a case is, what is the true cause of injury to the plaintiff? Is it the false statement of facts, or the carelessness or unskillfulness of the prosecuting officer? Assume that the present defendant had falsely stated facts which, if true, were the basis of a civil action, would he have been liable upon that statement for the results of an indictment? A man might be falsely charged with a breach of promise of marriage, accompanied with seduction. If the woman and other witnesses had falsely stated to the district attorney facts showing the promise to marry, its breach and indecent familiarities not amounting to seduction, and on this *Page 403 
statement an indictment had been found, could the woman be said to have maliciously prosecuted a criminal charge, upon facts showing that at most only a civil action for damages would lie? I think not.
The principle governing this case appears to be settled byLeigh v. Webb (3 Esp. N.P., 165), before Lord ELDON, then chief justice of the Common Pleas. This was an action for malicious prosecution based upon the following state of facts: The plaintiff was a publican, and dealt with the defendant as his brewer, and certain casks containing ale had been sent into the plaintiff's house. When they became empty they were sent to the house of a third person. The defendant, on this state of facts, procured a warrant from magistrates under which the plaintiff was taken into custody. The plaintiff, on this showing was nonsuited. Lord ELDON said: "The plaintiff in every count of his declaration except the first, complains that the defendant imposed the charge of felony upon him, and that count varies from the information on which the magistrate issued his warrant. Does the evidence correspond with the case the plaintiff has put upon the record ? There is no charge of felony contained in the information; it contains a state of facts certainly not amounting to felony, but for which an action of trover could be maintained. The defendant having lost his property, states the facts to the magistrate, upon which he is to form his judgment. If the highest criminal judge of the land was by mistake of judgment to conceive that to be a felony which did not amount to that offence, and to commit the party complained against, would that subject the party complaining to an action of this sort? I am of opinion that it ought not, and that the plaintiff must be nonsuited."
It is true that this is a nisi prius case, but it was decided by a distinguished judge, and seems beyond question to be correctly decided. It differs from the case at bar in the fact that there was no false statement of facts. That, however, is immaterial under the reasoning of the court. The point of the decision is, that the true cause of the imprisonment is *Page 404 
the error of the magistrate, and this is the same whether the facts are real or simulated. It seems to me that the correct rule is, that to make the person who presents the charge liable, the facts, as he states them, must be sufficient to constitute a crime. If that were the case, it may plausibly be maintained that he has set in motion the proceeding, even though the prosecuting officer drew the indictment imperfectly or managed the prosecution so languidly or inefficiently that no conviction could be secured.
It has been held in some of the earlier cases, that an action for malicious prosecution may be maintained, though the warrant or indictment were legally defective, and the plaintiff never could have been convicted, "for the disgrace, injury, trouble and expense are the same under a bad indictment as under a good one." (Jones v. Gwynn, 10 Mod., 214; Chambers v. Robinson, 1 Strange, 691; Miles v. Fentham, 4 T.R., 247; Pippet v.Hearn, 5 Barn.  Ald., 634.) None of these cases affect the disposition of the case at bar. They proceed upon the supposition that the defendant stated facts to the grand jury amounting to a crime, but the indictment was defectively drawn. Thus, inPippet v. Hearn, the court said: "We are of opinion that where a man maliciously prefers an indictment against anotherfor a crime, he is liable to an action, although the indictment be defective." On the other hand, the principle in Leigh v.Webb is approved in Addison on Torts, and followed in 1 American Leading Cases, 208, 209. It is there said, if a person state facts to a magistrate truly, which do not amount to a felony, or constitute a different felony, and the magistrate, of his own motion, erroneously issue a warrant for felony, or for another felony from that stated, the person is not liable to an action for malicious prosecution. (Citing Heyward v.Cuthbert, 4 McCord. 354; McNeely v. Driskill, 2 Blackf., 259; Bennett v. Black, 2 Ala. [1 Stewart], 495.) And if onebe sworn before the grand jury to facts not amounting to afelony, and the jury find a felony, he is not responsible for theindictment." *Page 405 
In Bennett v. Black (supra), the court said: "We are of opinion that if a justice of the peace or any other judicial officer to whom application may be made for a warrant for the apprehension of offenders against the criminal law, was by mistake of judgment to conceive that to be a felony which, from the facts sworn to, did not amount to that offence, and should the party complained against be committed to jail, it would not subject the party complaining to an action of this sort (malicious prosecution). If it would, it would subject every prosecutor to an action for the mistakes of the criminal judge, which is too unreasonable to be admitted."
In McNeely v. Driskill (2 Blackf., 259), A made an affidavit before a justice of the peace, stating that he had lost certain goods, which he believed were concealed in the possession of B. The justice thereupon issued a warrant against B for larceny. B was arrested on the warrant and afterward acquitted It was held that A's statement contained no criminal charge, and that he was, therefore, not liable to B in an action for criminal prosecution. The court said: "This action is brought for wrongfully and maliciously prosecuting the appellee on a charge for larceny. The affidavit shows a state of facts on which an action of trover might have been maintained, but it contains no charge of larceny against any person. The appellant had lost his property and wished to recover it. He states that fact to a justice of the peace. The justice forms his judgment upon the facts stated, and issues his mandate to an officer to search for the property, and to bring the person in whose possession it may be found before himself or some other justice of the peace. This was an error, but it was an error of the justice and not of the appellant. If a justice of the peace, by a mistake of judgment, conceive an act to be a felony which is not one, and in consequence of that mistake causes an innocent person to be arrested and imprisoned, the law will not hold the person who made the complaint responsible in this form of action for the consequences of such errors."
The rule was stated by ROBERTSON, Ch. J., in Burns v. *Page 406 Erben (1 Rob., 559), in the following terms: "If the facts sworn to by the malicious prosecutor do not furnish prima facie
grounds to infer that a crime has been committed, only the magistrate issuing the warrant is liable." These cases must of course maintain that no action will lie though malice on the part of the prosecutor exists, since without that ingredient no action for malicious prosecution is ever sustainable.
In Cohen v. Morgan (6 Dowl.  Ryl., 8), it appeared that the defendant had lost a bill of exchange which he supposed to have been stolen. He went before a magistrate and related the facts and circumstances of the loss. The magistrate granted this warrant to apprehend A B, on a charge of having "feloniouslystolen, taken and carried away the bill of exchange," language which the defendant did not use when he laid his information. On subsequent investigation of the case it turned out to be no felony. It was held that an action on the case would not lie for maliciously procuring the magistrate to grant his warrant. The court, per Lord TENTERDEN, said that it was for the justice, after the defendant had related the facts and circumstances of the loss, to say whether those facts amounted to a felony, to determine whether he would or would not issue his warrant to apprehend the party accused. After the defendant had related the facts of the case, the justice's clerk, instead of writing down what the man really said, wrote down what he took to be the fact as mere matter of assumption. The defendant never used the words "feloniously stolen, taken and carried away," as it would appear that he did, judging by the language of the information.
In Carratt v. Morley (1 Gale  Davison, 275), a similar rule was laid down in an action for trespass. An action was there brought against Morley, one of the defendants, to recover damages for false imprisonment of the plaintiff. It was shown that Morley appeared before the commissioners of an inferior court who had jurisdiction to try cases of debt where the debtor resided within a certain district. He stated his case to the court, and the commissioners entertained a claim against a person, whom Morley's statement *Page 407 
showed did not come within the jurisdiction. It was held that he was not liable. The court, after citing Cohen v. Morgan
(supra), said: "It is clear from that and other cases and upon principle, that a party who merely originates a suit by stating his case to a court of justice is not guilty of trespass, though the proceedings should be erroneous or without jurisdiction." (1 Gale  Dav. 282, 283.)
The principle governing this class of cases is thus stated by GRAY, arguendo, in Farley v. Danks (4 Ell.  Black., 497). As his argument was made to show the plaintiff's right to recover in an action for malicious prosecution, and as his reasoning was closely followed by the court in its decision, it goes undoubtedly as far as any case can be found to proceed. He said: "If a party falsely and maliciously, and without probablecause charged another with a felony, a robbery for instance, he would be liable for a malicious prosecution for felony, though the facts to which he swore did not technically show a robbery.It would, indeed, be otherwise, if he simply stated the facts,and did not suggest that there was a robbery. That was the principle of Leigh v. Webb (3 Esp., 165), and Milton v.Elmore (4 C.  P., 456.)" Here the counsel for the plaintiff assumes that all the ingredients of an action for malicious prosecution exist, viz., malice, falsity and want of probable cause, and yet concedes that an action is not maintainable against one who simply makes a statement, without any suggestion that a crime has been committed.
In Tempest v. Chambers (1 Starkie, 55) one count in a declaration was for maliciously, and without probable cause, procuring the plaintiff to be arrested on a charge of felony. The allegation was, that the defendant appeared before a magistrate and charged the plaintiff with having feloniously taken away a pair of shutters belonging to the defendant. Upon the information being produced, it appeared on the face of the information, that the defendant had charged the plaintiff with having unlawfully taken away a pair of shutters belonging to the plaintiff and having converted the same to his own use. Lord ELLENBOROUGH was of opinion that the *Page 408 
variance was fatal, since it appeared that the defendant had not charged the plaintiff with a felony, but with a bare trespass in taking away the shutters, for which no warrant ought to have issued. This case is a clear recognition of the doctrines maintained in the opinion, since, if the mere statement of the facts was the moving cause of the arrest, then the defendant did charge the plaintiff with a felonious theft of the goods.
The case of Milton v. Elmore (4 Carrington  Payne, 456) is strongly in favor of the defendant. In that case a servant of Elmore stated before a magistrate that Milton came into his employer's (Elmore's) yard and took from a stable there two geldings, the property of Elmore, and rode them away, though he was told that he must not. It was held that this statement did not support a count for malicious prosecution, which alleged that the information charged Milton with having feloniously stolen and ridden away with two geldings. It is plain that in this case, also, if the statement made by the servant was the procuring cause of the arrest, he did, in point of law, charge Milton with having stolen the geldings. The variance was only fatal on the ground that the statement of facts had no natural connection with the magistrate's proceedings.
Some of the cases which are alleged to be in conflict with these views, will now be noticed. One of these is Farley v.Danks (supra). In this case, the declaration charged, that the defendant falsely and maliciously, etc., filed a petition for adjudication of bankruptcy against the plaintiff, and caused and procured him to be declared bankrupt. It was held that this charge was sustained by proof, that the defendant petitioned for the adjudication, and by depositions false in fact, and maliciously made, led the commissioner to adjudicate the bankruptcy, though it appeared that, even if the depositions had been true, the adjudication could not have been supported in law. It, however, distinctly appeared in that case that the defendant stated in his petition that he had been informed and believed that plaintiff "did lately commit an act of bankruptcy, within the true intent and meaning of the act of bankruptcy," and made affidavit that the allegations in the *Page 409 
petition were true. This case steers wide of the one at bar, since there was a specific allegation of an act of bankruptcy,
and not a mere general statement of facts from which the commissioner of bankruptcy might have drawn his own conclusion. It was on this point that Gray, of counsel for the plaintiff, relied in making the distinction which I have already quoted from him. The language of the court must be construed from this point of view; moreover, it must be considered that in this case the defendant set the proceedings in motion. He made the affidavit and presented it to the commissioner as the basis for some action. In the case at bar, the defendant simply conversed with the district attorney, who, of his own motion, instituted the proceedings. Farley v. Danks, does not controvert the general principle that the defendant must be the procuring cause of the arrest, but maintains, under a state of facts not parallel with those now under discussion, that the defendant did cause the wrongful act.
Anderson v. Buchanan (Wright's [Ohio] Rep., 725), is not opposed to these views. In that case, Anderson was actively the prosecutor of the charge, and made an affidavit which was claimed to be insufficient in form. The court said: "The present plaintiff seeks to avoid responsibility for his malicious prosecution of Anderson, on account of the want of technical precision in the preliminary steps which he took to subject him to criminal punishment. He commenced and carried on the criminal charge in his own way, and when defeated would avoid responsibility by alleging his own mistakes. A convenient method of escaping responsibility — which secures a malicious man the opportunity of wreaking his vengeance with impunity, because he so shaped his proceedings that the law would adjudge them insufficient if objected to. In no view can it be a defence to this action, that the proceedings in the criminal prosecution were erroneous." (P. 726.) The whole opinion proceeds upon the active interference of Buchanan, the defendant, who alleged in his affidavit perjury. The case thus falls within the rule inFarley v. Danks (supra), and as has been shown is not parallel with the case at bar. *Page 410
Collins v. Love (7 Black., 416), which is very meagerly reported, apparently turns upon the same point. It was a question as to the validity of a pleading. The count is presented in the report in the following terms: "The defendant, etc., intending, etc., went before a justice, etc., and without, etc., chargedthe plaintiff, etc., and thereupon falsely, etc., and without, etc., procured the justice to make his warrant, etc." It was held, that the count was not objectionable because the alleged charge did not authorize the issuing of the warrant. It will be observed that in this case the defendant was the actor in the proceedings, and must also have charged the crime for which the justice issued the warrant. This is the reasonable interpretation of the words "charged the plaintiff, etc. It is but another illustration of the rule in Farley v. Danks (supra).
The case of Morris v. Scott (21 Wend., 281) has been so fully considered by the chief commissioner that it is only necessary for me to say that I concur in his exposition of it, and do not see that it conflicts with the view taken in this opinion. So far as it holds that an action for malicious prosecution will lie where a court has no jurisdiction, it is controverted by Turpin v. Remy (2 Black., 211); Bixby v.Brundagee (2 Gray, 129), and 1 American Leading Cases, 208, 209 (4th ed.). It cannot be pressed so far as to maintain that an action of trespass will lie against one who merely makes a statement to an officer having no jurisdiction upon which he proceeds to act, without controverting Carratt v. Morley
(supra), and other cases already considered.
On the whole, the judgment of the court below should be reversed.
For affirmance: GRAY, EARL and REYNOLDS, CC.; for reversal: LOTT, Ch. C. and DWIGHT, C.
Judgment affirmed. *Page 411